     Case 2:19-cv-01204-JTM-KWR Document 27 Filed 11/20/20 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



FRANKLIN BETANCE MORETA                               CIVIL ACTION


VERSUS                                                NO: 19-01204


BP EXPLORATION & PRODUCTION                           SECTION: “H”
INC. AND BP AMERICA
PRODUCTION COMPANY


                          ORDER AND REASONS
      Before the Court is Defendants BP Exploration & Production Inc. and
BP America Production Company’s Motion for Summary Judgment (Doc. 25).
For the following reasons, the Motion is GRANTED.


                                 BACKGROUND
      Plaintiff Franklin Betance Moreta was a worker who aided in the
cleanup of BP’s Deepwater Horizon oil spill in 2010. In 2013, Plaintiff was
diagnosed with Chronic Conjunctivitis, Chronic Pharyngitis, and Chronic
Sinusitis, and he brought this action against BP Exploration & Production Inc.
and BP America Production Company (collectively “BP”) alleging that his
permanent injuries resulted from exposure to oil and dispersants while
working in the spill response.


                                      1
      Case 2:19-cv-01204-JTM-KWR Document 27 Filed 11/20/20 Page 2 of 6




       This case is a Back-End Litigation Option case pursuant to the
Deepwater Horizon Medical Benefits Class Action Settlement (“Medical
Settlement”) reached in the multi-district litigation of In re Oil Spill by the Oil
Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010. The Medical
Settlement provides a process for class members to sue BP for physical
conditions that manifested after April 2012.
       Defendants have filed the instant Motion for Summary Judgment
alleging that Plaintiff cannot prove causation. Plaintiff has not filed an
opposition to this Motion. The Court may not, however, simply grant the
instant Motion as unopposed. The Fifth Circuit approaches the automatic
grant of dispositive motions with considerable aversion.1 Instead, the Court
will consider the merits of Defendants’ arguments.


                                   LEGAL STANDARD
       Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.”2 A genuine issue of
fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.”3



1 See, e.g., Servicios Azucareros de Venezuela, C.A. v. John Deere Thibodeaux, Inc., 702 F.3d
794, 806 (5th Cir. 2012); Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006) (per curiam);
John v. State of La. (Bd. of Trs. for State Colls. and Univs.), 757 F.2d 698, 709 (5th Cir. 1985).
2 FED . R. CIV. P. 56(c).
3 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                                2
      Case 2:19-cv-01204-JTM-KWR Document 27 Filed 11/20/20 Page 3 of 6




       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor.4 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 5 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.”6 “In response to a
properly supported motion for summary judgment, the nonmovant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the nonmovant on all issues as to which the
nonmovant would bear the burden of proof at trial.” 7 “We do not . . . in the
absence of any proof, assume that the nonmoving party could or would prove
the necessary facts.”8 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 9


                                LAW AND ANALYSIS
       Pursuant to the Medical Settlement, a class member “who did not opt

4 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528 (5th Cir. 1997).
5 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
6 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
7 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.

2004) (internal citations omitted).
8 Badon v. RJR Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
9 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).

                                             3
     Case 2:19-cv-01204-JTM-KWR Document 27 Filed 11/20/20 Page 4 of 6




out of the agreement surrendered their rights to sue BP for medical conditions
related to the oil spill in return for defined compensation benefits.”10 There is
an exception, however, that “allows class members who did not opt out of the
Medical Benefits Settlement to bring suit against BP for ‘Later-Manifested
Physical Conditions’ (‘LMPCs’).”11 Suits seeking recovery for LMPCs are
referred to as Back-End Litigation Options (“BELO”) suits. The Medical
Settlement sets out certain factors that a class member must prove to succeed
on his BELO claim and others which need not be proven. For example, a class
member does not have to prove BP’s fault for his LMPC or that he was exposed
to oil and dispersants. The Medical Settlement, however, does not dispense of
a class member’s obligation to prove causation. Indeed, the Medical Settlement
expressly provides that the issue of whether the class member’s LMPC “was
legally caused by his or her exposure to oil, other hydrocarbons, and other
substances” may be litigated at trial. In addition, BP may challenge whether
there exists any alternative causes of the class member’s LMPC. Accordingly,
Defendants argue that Plaintiff cannot prove causation.
      General maritime law requires that a plaintiff show that the defendant’s
negligence was the “legal cause” of his injuries.12 “[L]egal cause is something
more than ‘but for’ causation, and the negligence must be a ‘substantial factor’
in the injury.”13 Here, Defendants argue that Plaintiff cannot show that his



10
  Piacun v. BP Expl. & Prod., Inc., No. 15-2963, 2016 WL 7187946, at *3 (E.D. La. Dec. 12,
2016).
11 Id.
12 Donaghey v. Ocean Drilling & Expl. Co., 974 F.2d 646, 649 (5th Cir. 1992).
13 Id. (internal quotations omitted).

                                            4
     Case 2:19-cv-01204-JTM-KWR Document 27 Filed 11/20/20 Page 5 of 6




exposure to oil and dispersants caused his injuries because he has not retained
an expert to testify as to causation. In general, “when the conclusion regarding
medical causation is not one within common knowledge, expert medical
testimony is required to prove causation.”14 Certainly, the causal link between
exposure to oil and dispersants            and Chronic Conjunctivitis, Chronic
Pharyngitis and Chronic Sinusitis is not within the layperson’s common
knowledge. “In a toxic tort suit such as this one, the plaintiff must present
admissible expert testimony to establish general causation as well as specific
causation.”15
      Plaintiff has not disclosed the name of any expert from whom he intends
to elicit an opinion on causation nor has he made any expert disclosures by this
Court’s August 19, 2020 deadline. In addition, Plaintiff has failed to oppose
this Motion and put forth any evidence that he may have of causation.
Accordingly, Plaintiff cannot succeed on a crucial element of his claim against
Defendants, and his claim must be dismissed.


                                       CONCLUSION
      For the forgoing reasons, Defendants’ Motion for Summary Judgment is
GRANTED, and Plaintiff’s claims are DISMISSED WITH PREJUDICE


      New Orleans, Louisiana this 20th day of November, 2020.


14 Lassiegne v. Taco Bell Corp., 202 F. Supp. 2d 512, 524 (E.D. La. 2002); see Pfiffner v.
Correa, 643 So. 2d 1228, 1234 (La. 1994).
15 Seaman v. Seacor Marine LLC, 564 F. Supp. 2d 598, 600 (E.D. La. 2008), aff’d sub nom.

Seaman v. Seacor Marine L.L.C., 326 Fed. App’x. 721 (5th Cir. 2009).
                                            5
Case 2:19-cv-01204-JTM-KWR Document 27 Filed 11/20/20 Page 6 of 6




                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               6
